United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1368
                                    ___________

Joe S. Wesley,                           *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
Crothall Services Group,                 * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: October 5, 2011
                                 Filed: October 11, 2011
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Joe S. Wesley appeals following the district court’s1 adverse grant of summary
judgment in his employment-discrimination action, and the subsequent denial of his
motion for reconsideration. Initially, we note that Wesley’s notice of appeal is timely
only as to the order denying reconsideration, see Huggins v. FedEx Ground Package
Sys., Inc., 566 F.3d 771, 773 (8th Cir. 2009) (court is obligated to consider
jurisdiction sua sponte when there is indication that it is lacking), because his motion
was filed twenty-nine days after the entry of judgment, and thus did not toll the time

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
to appeal the underlying grant of summary judgment, see Fed. R. App. P. 4(a)(4).
Finding no abuse of discretion in the denial of reconsideration under Federal Rule of
Civil Procedure 60(b), see Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001) (Rule
60(b) movant must demonstrate exceptional circumstances justifying such relief), we
affirm the district court. We also deny Wesley’s motion for remand.
                        ______________________________




                                         -2-